597 F. Supp. 2d 1377 (2009)
In re YAMAHA MOTOR CORP. RHINO ATV PRODUCTS LIABILITY LITIGATION.
MDL No. 2016.
United States Judicial Panel on Multidistrict Litigation.
February 13, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN[*], W. ROYAL FURGESON, JR., and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Plaintiffs in seventeen actions have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation. Movants recommend several choices as a suitable transferee district. Plaintiffs in seventeen additional federal court actions support the motion. Various Yamaha related and other defendants oppose centralization or, alternatively, support centralization in the Northern District of Georgia or the Middle District of Tennessee. Three other defendants and plaintiffs in four other actions oppose centralization. Plaintiff in an action pending in Illinois state court supports centralization and requests that the Panel allow related state court actions to participate in discovery from the Yamaha defendants.
This litigation currently consists of 55 actions listed on Schedules A and B and pending in 33 districts.[1] Each case contains *1378 allegations of a separate off-road accident involving a Yamaha Rhino all-terrain vehicle, which is designed, manufactured, marketed, and distributed by Yamaha. Many of the drivers appear to have sustained crushing injuries from the heavy roll bar after a rollover accident. Though the product and the alleged defect are the same in each case, the precise mechanism of the accident and causation is likely to vary in the circumstances. The product itself was introduced in 2003 and remains marketed and sold today without change of design, though Yamaha has offered owners the option of having doors installed. The first case in this litigation appears to have been filed in August 2007. However, about 40 of the current cases were filed in 2008. Additional cases are likely to follow.
The motion currently pending presents several difficult issues for the Panel. Certainly, these actions share many factual and technical questions arising from allegations of common defects in the Yamaha Rhino. Each action alleges that the Yamaha Rhino has a propensity to tip over and some allege that it fails to safely contain its occupants in such tip over incidents. Centralization under Section 1407 will eliminate duplicative Yamaha discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary. This would benefit all parties.
Some parties here, including some plaintiffs and at least one defendant, have emphasized the need and value of coordinated discovery by suggesting that Yamaha has not been forthcoming with discovery in a number of the individual cases. The Panel has always been appropriately careful not to base its rulings upon our own perception of discovery dynamics within a particular group of cases. Regardless of whether discovery resistance is indeed a problem in this litigation, it appears that discovery disputes have arisen in several actions. Centralization will enable the transferee judge to make consistent rulings on such discovery disputes from a global vantage point.
In opposing centralization, certain parties argue, inter alia, that (1) discovery in each action will be dominated by unique, individualized factual questions about each particular accident, such as causation, plaintiff or third-party fault, and vehicle maintenance or modification; and (2) Yamaha has already cooperated with plaintiffs' counsel to informally coordinate discovery, and consequently, these actions are moving along at an efficient pace. These arguments certainly have merit, but they are not conclusive. Transferee judges have demonstrated the ability to accommodate common and individual discovery tracks, gaining the benefits of centralization without delaying or compromising consideration of claims on their individual merits. We believe that such an approach is viable here. We are informed in this judgment by our positive experience with other similar MDLs, such as the Bridgestone tire cases, in which centralization seems to have facilitated this dual approach. See, e.g., In re Vioxx Products Liability Litigation, 360 F. Supp. 2d 1352, 1354 (Jud.Pan. Mult.Lit.2005); In re Bridgestone/Firestone, Inc., ATX, ATX II and Wilderness Tires Products Liability Litigation, No. 1373, 2000 WL 33416573, *2, 2000 U.S. Dist. LEXIS 15926, at *7 (J.P.M.L. Oct. 24, 2000).
Consequently, the Panel's judgment is that, on balance, transfer of these cases under Section 1407 will allow a single judge to formulate a pretrial program that prevents repetition of previously considered matters and allows pretrial procedures on case specific issues to proceed concurrently with pretrial proceedings on *1379 common issues. See, e.g., In re Multi-Piece Rim Products Liability Litigation, 464 F. Supp. 969, 974 (Jud.Pan. Mult.Lit.1979).[2]
Several plaintiffs have suggested that their actions are too far advanced to benefit from centralized proceedings, and have requested exclusion from the MDL. We are persuaded that the Northern District of Alabama Clark and Northern District of Texas White actions, listed on Schedule B, should not be included in centralized proceedings. Both actions appear to be relatively well advanced, with discovery nearing completion, trial dates set, and no responding party to either action favoring transfer. When any transferred action becomes ready for trial, the transferee judge may suggest that the Panel remand the action to the transferor court. See Rule 7.6, R.P.J.P.M.L., 199 F.R.D. at 436-38. Additionally, any plaintiff may present an individual motion to remand to state court to the transferee court. See, e.g., In re Ivy, 901 F.2d 7 (2nd Cir.1990); In re Prudential Insurance Company of America Sales Practices Litigation, 170 F. Supp. 2d 1346, 1347-48 (Jud.Pan. Mult.Lit.2001).
Given the wide dispersal of these actions across the country, no forum stands out as a focal point for this litigation. Judge Jennifer B. Coffman is an experienced judge in a central location with the time and commitment necessary to steer these cases on a fair and expeditious course. We have selected her as the transferee judge. Judge Coffman has a dual designation in the Eastern and Western Districts of Kentucky. The MDL is assigned to the Western District (Louisville Division) to provide somewhat easier access.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the 53 actions listed on Schedule A are transferred to the Western District of Kentucky and, with the consent of that court, assigned to the Honorable Jennifer B. Coffman for coordinated or consolidated pretrial proceedings.
IT IS FURTHER ORDERED that transfer under Section 1407 of the two actions listed on Schedule B is denied.

SCHEDULE A
Northern District of Alabama
Richard A. McCurdy v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 2:07-2096
  Margaret Ashley Ford v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 2:08-782
District of Arizona
Myron Jones, et al. v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 2:07-1718
  Brandon Boyd v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 2:08-220
  Daniel Widney v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 2:08-812
  Alexandria daCosta, et al. v. Yamaha
  Motor Corp., USA, et al., C.A. No. 2:08-1583
Eastern District of Arkansas
Colton Grabher v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 4:08-285
Central District of California
Larry Anderson v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:08-6312
  Julie Wright v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 2:08-6438
District of Colorado
Alejandro Sosa v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 1:07-2721
*1380
Southern District of Florida
Evan R. Acevedo, et al. v. Yamaha Motor
  Corp., USA, C.A. No. 0:08-61602
Northern District of Georgia
Brian Q. Giannoni v. Yamaha Motor
  Corp., USA, et al., C.A. No. 4:09-6
Eastern District of Kentucky
Clark Watterson, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 5:08-329
  Donna L. Adorno, etc. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 6:08-205
  Anthony C. Ritchie v. Yamaha Motor
  Corp., USA, et al., C.A. No. 6:08-285
  Kristy Holliday, et al. v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 7:08-107
  Jennifer Ousley v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 7:08-143
Eastern District of Louisiana
Chastity Gerald, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:08-1660
Western District of Louisiana
Anthony Chamblee v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 5:08-1351
District of Maryland
Karl Hartig v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 1:08-858
  William E. Berry, Jr., et al. v. Yamaha
  Motor Manufacturing Corp. of America,
  et al., C.A. No. 1:08-2938
Western District of Michigan
Jeremy Tohtz v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 1:07-992
Northern District of Mississippi
Bettina Lynn Tucker, et al. v. Yamaha
  Motor Corp., USA, et al., C.A. No. 3:07-143
Southern District of Mississippi
Andrew J. Holley v. Yamaha Motor
  Corp., USA, et al., C.A. No. 1:08-223
  Danny Ray Roberts, et al. v. Yamaha
  Motor Corp., USA, et al., C.A. No. 3:08-544
Eastern District of Missouri
Dixie Farris, et al. v. Yamaha Corp. of
  America, et al., C.A. No. 1:08-135
  William Gannon, etc. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 4:07-1845
Western District of Missouri
Zachary Murray v. Yamaha Motor
  Corp., USA, et al., C.A. No. 4:07-785
District of Montana
James H. Shaw, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 9:08-102
District of Nebraska
Edwin Hartley, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 8:08-183
District of Nevada
Lela Whitlock, etc. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:07-632
  Joseph Monaco v. Yamaha Motor Corp.,
  USA, et al., C.A, No. 2:08-675
Southern District of New York
Bruce Kehr, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 1:08-7379
Northern District of Ohio
Christopher Smith v. Yamaha Motor
  Corp., USA, et al., C.A. No. 3:08-1863
  Angelo M. Zolna, et al. v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 4:08-882
Eastern District of Oklahoma
Bobby Williams v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 6:08-392
*1381
Roger Ayers, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 4:07-434
Eastern District of Pennsylvania
Ryan Emery v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 2:08-3153
  District of South Carolina
Kenneth Daugherty v. Yamaha Motor
  Corp., USA, et al., C.A. No. 8:08-3130
Eastern District of Tennessee
Yoe Lopez, Jr. v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 3:08-244
Middle District of Tennessee
Darla O'Neal, etc. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:08-63
  Edwin R. Rutherford v. Yamaha Motor
  Corp., USA, et al., C.A. No. 3:07-1259
  Michael Wilhite, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 3:08-622
  Greg Mitchell, et al. v. Yamaha Motor
  Co., Ltd., et al., C.A. No. 3:08-1077
Western District of Tennessee
Grant Pesgrove, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:07-2727
Eastern District of Texas
Christopher McKee, et al. v. Yamaha
  Motor Corp., USA, et al., C.A. No. 1:08-227
  Ryan Rogers, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:08-219
  Billy J. Akins v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 5:08-62
  Levi McDermott v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 5:08-148
  Sandra Dougan, et al. v. Yamaha Motor
  Corp., USA, et al., C.A. No. 5:08-154
Southern District of Texas
Virginia Curtis v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 4:08-1998
Eastern District of Washington
Sally Ann Osburn v. Yamaha Motor
  Corp., USA, et al., C.A. No. 2:07-5052
Western District of Washington
David William Bednarik v. Yamaha
  Motor Corp., USA, et al., C.A. No. 3:07-5651

SCHEDULE B
Northern District of Alabama
Paul Clark, et al. v. Yamaha Motor Co.,
  Ltd., et al., C.A. No. 5:07-1200
Northern District of Texas
Tony White v. Yamaha Motor Corp.,
  USA, et al., C.A. No. 2:08-66
NOTES
[*]  Judge Hansen did not participate in the disposition of this matter.
[1]  Two additional actions were pending, one in the Southern District of Alabama and one in the Eastern District of Louisiana, but those actions have been remanded to state court and dismissed without prejudice, respectively.

The Panel has been notified that eight additional related actions have been filed as follows: two actions each in the Central District of California and the Eastern District of Texas; and one action each in the Northern District of Alabama, the District of Arizona, the Southern District of New York, and the Eastern District of Tennessee. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  For a discussion of related state and federal cases, see Manual for Complex Litigation, Fourth, § 20.3 (2004).